PETERS, J., with whom BERDON and KATZ, Js.,
join, dissenting. The dispositive issue in this case is the effect of an unconditional order of secrecy given to a witness by a grand juror conducting investigatoiy grand jury proceedings. Specifically, if such a witness subsequently is charged with criminal misconduct, should the trial court grant a motion in limine to preclude the state from using the witness’ grand jury testimony in the state’s case-in-chief? The majority would allow the witness’ testimony to be so used in the absence of a factual showing by the witness that he relied on the order of secrecy. Because I disagree with that conclusion, I respectfully dissent.
The state charged the defendant, Matthew Rivera, with one count of larceny in the first degree in violation of General Statutes § 53a-122 (a) (4) and one count of larceny in the third degree in violation of General Statutes §§ 53a-119 and 53a-124 (a) (2).1 The defendant, invoking the principle of secrecy in investigative grand jury proceedings, filed a motion in limine to preclude the state from offering, in its case-in-chief, testimony that the defendant, in response to a subpoena,2 had *214given earlier before a one-person investigatory grand jury conducted by Judge Arthur L. Spada.3 The trial court, Koletsky, J., granted the defendant’s motion. Thereafter, the trial court granted the state’s motions to dismiss the appeal and for permission to appeal.4
Under the governing statute, both the state and the defendant, once criminal charges had been lodged against him, had access to the defendant’s grand jury testimony. General Statutes § 54-47g (a) and (g).5 For *215other persons seeking such access, § 54-47g (a) provides that: “Except as otherwise provided in this section, any part of the record of the investigation not disclosed with the finding pursuant to subsection (b) shall be sealed, provided any person may file an application with the panel for disclosure of any such part of the record. Upon receipt of such application, the panel shall, after notice, hold a hearing and the panel, by a majority vote, may disclose any such part of the record when such disclosure is deemed by the panel to be in the public interest . . . .” See In re Grand Jury Investigation by Judge John M. Alexander, 207 Conn. 98, 107, 540 A.2d 49 (1988). In subsequent proceedings arising out of Judge Spada’s grand jury investigation, two other grand jury witnesses persuaded the investigatory grand jury panel that release of certain parts of the grand jury record to the movants was in the public interest. The state, however, filed no disclosure request with the panel until after the trial court had granted the defendant’s motion in limine. The panel refused to consider the merits of the state’s request during the pendency of its appeal to this court.
The majority now concludes that, despite the absence of a timely disclosure request, the trial court should have permitted the state to introduce the disputed testimony because § 54-47g, by affording the state “access to [the grand jury] record,” unconditionally authorized the state to use the disputed evidence in its case-in-chief. Under the circumstances of this case, I disagree.
*216As a general matter, the issue of construing the grand jury statutes strikes me as more problematic than it appears to the majority. I recognize that the investigatory grand jury is a creature of statute. Connelly v. Doe, 213 Conn. 66, 70, 566 A.2d 426 (1989). In construing grand jury statutes, however, we have applied the principle of strict construction whenever the legislature has sought to diminish the traditional common-law secrecy of grand jury proceedings. The principle of grand jury secrecy “is well entrenched in the common law — ‘older than our Nation itself,’ Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395, 399, 79 S. Ct. 1237, 3 L. Ed. 2d 1323 (1959) . . . .” State v. Canady, 187 Conn. 281, 287, 445 A.2d 895 (1982); see also In re Final Grand Jury Report Concerning the Torrington Police Dept., 197 Conn. 698, 707-10, 501 A.2d 377 (1985). “[P]ublic disclosure of grand jury proceedings must be regulated with an eye to ‘the recognized importance of secrecy in the proper functioning of the grand jury system.’ ” In re Grand Jury Investigation by Judge John M. Alexander, supra, 207 Conn. 107.
In light of these precedents, unlike the majority, I am not persuaded that the most significant reference point afforded by our common-law tradition is that “the veil of secrecy surrounding grand jury proceedings may be lifted when and if the purposes of [that secrecy] are no longer served.” Although that may well be the federal practice, our case law has traditionally assigned a more central role to grand jury secrecy than the majority’s statement would suggest. That central role reflects an ongoing concern for the privacy interests of those who are required to testify at grand jury hearings, typically as a result of a subpoena, and typically without the assistance of counsel.
If we take grand jury secrecy as the background against which to construe grand jury statutes, then it seems to me important that our statutes, as currently *217drafted, provide no explicit authorization for the state to introduce into evidence, in its case-in-chief, testimony that a defendant gave as a witness before an investigatory grand jury. The majority points to General Statutes § 54-45a (b),6 under which evidence given by a witness before an indicting grand jury “may not be used as evidence in any proceeding against the accused . . .” except for limited purposes such as challenges to the accuracy or veracity of a witness. One inference to be drawn from that statute, as the majority suggests, is that no such limitation obtains in the case of an investigatory grand jury. An alternate inference, however, is that the legislature knew how to address the issue of “use” expressly and chose not to do so, perhaps for the reason that such “use” had not been an issue for testimony given before investigatory grand juries. At the very least, the inference drawn by the majority is debatable.7
My view of the statutory construction question can best be summed up by the phrase “not proven.” The best resolution would be for the legislature itself to revisit the question and to clarify its intention. Under the circumstances of this case, I think we would do well to await such legislative clarification because, contrary to the majority, I am persuaded that the order of *218secrecy given to the defendant by the grand juror in this case should be given legal effect.
The underlying facts of record are not disputed. On February 10, 1993, pursuant to General Statutes (Rev. to 1993) §§ 54-47c and 54-47d,8 an investigatory grand *219jury panel of judges concluded that the administration of justice required an investigation to determine whether or not there was probable cause to believe that a crime or crimes had been committed by state and local law enforcement officers. On February 24, 1993, the chief court administrator appointed Judge Arthur L. Spada, judge trial referee, to conduct the investigation. See General Statutes § 54-47d. The investigation began on March 29, 1993, and continued until August 16, 1994. On December 13, 1993, the defendant was subpoenaed to testify before the grand juror. On October 24, 1994, the defendant was arrested and charged with the crimes of larceny in the first degree and larceny in the third degree.
At the outset of the grand jury proceedings, the defendant received two instructions about the testimony that he was about to give. One instruction was given by the grand juror, and the other was given by Paul Murray, an assistant state’s attorney.
In the presence of the assistant state’s attorney, the grand juror told the defendant to obey an order of secrecy that not only precluded the defendant from *220disclosing his grand jury testimony but also purported to preclude such disclosure by every individual in the hearing room. The grand juror warned the defendant that failure to obey the order of secrecy would expose him to the risk of criminal contempt.
In accordance with General Statutes § 54-47f,9 the assistant state’s attorney then instructed the defendant *221about his duties as a witness. The assistant state’s attorney informed the defendant that: (1) false testimony might expose him to a perjury charge; (2) he had a constitutional privilege to refuse to testify if such testimony would tend to incriminate him; (3) a court might nonetheless direct him to testify, but, in that case, he would receive immunity from prosecution with regard to that testimony; (4) he had a right to counsel; and (5) he was being questioned as a potential target of the grand juiy investigation.10
The majority opinion accepts the view of the state that a right of “access” affords the state an unlimited right of prosecutorial use. The state argues that the statute places no limitations on its use of the defendant’s grand jury testimony because that testimony was not compelled. Because it is undisputed that the defendant is not eligible for the immunities conferred by General Statutes § 54-47a (b), the state maintains that he has no exclusionary rights whatsoever. The state envisages only two universes: compelled testimony and testimony that is not compelled.
In effect the state’s argument, which the majority accepts, is that the only instructions that accurately informed the defendant about his situation when he was before the grand jury were those given to him by the assistant state’s attorney. It was irrelevant that the grand juror told the defendant that he was under an order of secrecy that covered not only the defendant, “but every individual in this room,” presumably including the assistant state’s attorney. The grand juror said *222nothing meaningful when he stated that “the questions that are asked of you, the subject matter, and any of the answers that you may give are protected by an order of confidentiality and secrecy. That is, no one in this room can reveal to anybody outside this room who was in this afternoon to talk to us, and no one can tell anybody outside this room what questions were asked of you and what answers you gave. So the answers you give will also be confidentially protected.” The grand juror was likewise saying nothing of consequence when he warned the defendant that if the defendant disclosed the questions and his answers “anywhere” to “anyone,” then the defendant would be in violation of “the order of confidentiality and this order of secrecy,” and would be exposed “to an arrest for criminal contempt.”
The majority opinion offers several reasons why the grand juror’s order of secrecy provides no shelter for the defendant. Principally, the majority takes the position that the defendant’s reliance on the grand juror’s order cannot be presumed.11 The defendant, according *223to this reasoning, must assert and show a nexus, by way of detrimental reliance, between the grand juror’s order and the testimony that he gave.
The rule that the majority adopts is new to this state. The majority derives it from our case law concerning plea bargains for guilty pleas, such as State v. Carter, 243 Conn. 392, 398-401, 703 A.2d 763 (1997), in which criminal defendants unsuccessfully have challenged the voluntariness of their pleas on the ground of allegedly misleading omissions by the trial court at the time of the initial plea canvass. That line of cases is, however, distinguishable for two reasons. First, the issue in those cases is the alleged reliance by a defendant on what a trial court failed to say, rather than, as in the present case, on what the grand juror did say. There seems to me to be a world of difference between these two situations. Second, each of those cases involved situations in which the decision that the defendant subsequently came to regret was a decision that he had reached with the advice of counsel. We regularly rely, in those cases, on the presumption that counsel fully explained the governing legal principles to the defendant before the entry of the plea. The defendant in the present case had no counsel, and might well have failed fully to understand the importance of obtaining counsel once the assistant state’s attorney identified him as a possible target of the investigatory grand jury.
Despite the inherent weaknesses of the guilty plea canvass analogy, the majority opts for a rale requiring a showing of reliance in fact. It emphasizes that the defendant was a trained police officer, but there is nothing in the record to show that the defendant had any prior acquaintance with investigatory grand jury proceedings. It is speculative to suppose that his training as a police officer would have alerted him to the manner in which contempt and perjury prosecutions would be *224tried, if he had violated the order of secrecy or committed perjury. It is disingenuous to characterize the order of secrecy as “not clear and unambiguous,” because it did not expressly indicate the extent of its duration, when the language used by the grand juror was, on its face, unconditional. Finally, it is not unreasonable for the defendant to have construed an order of secrecy including “everyone in this room” to be binding on the assistant state’s attorney whose presence the grand juror expressly acknowledged.
The majority focuses its attention not on what the grand juror said but on what he did not say. It may well be the case that attorneys and judges would not take literally the facially unconditional order of secrecy given to the defendant by the grand juror. Professional training would alert such persons to hear what the grand juror said with implicit caveats. Perhaps the assistant state’s attorney understood the grand juror’s order in just that way. In that case, as an officer of the court, and recognizing that the defendant was unaccompanied by counsel, he could well have clarified the situation for the benefit of the defendant.
I would not attribute to the defendant a sophisticated understanding of the relationship between grand jury and plenary criminal proceedings for which the record provides no support. Like the trial court, I am persuaded that the defendant was given “both a promise and a warning of confidentiality and secrecy as to his testimony” on which his reliance should be presumed. See State v. Rivera, 45 Conn. Sup. 1, 10, 697 A.2d 736 (1997). Someone without legal training whom a judge instructs that “the answers you give will also be confidentially protected” cannot be expected to read limitations into unconditional language. In my view, it is improper to treat a court order, enforceable by contempt, as an aleatory promise of no consequence without an actual showing of reliance.
*225In doing so, the majority ignores the fundamental difference between judicial instructions and instructions given to an accused person by other participants in criminal justice proceedings. In our judicial system, instructions by judges play a unique role. We routinely tell the jury to follow the instructions given by the trial judge, rather than those offered by counsel. See, e.g., State v. Correa, 241 Conn. 322, 352-53, 696 A.2d 944 (1997). We expect the jury to follow judicial instructions to cure the harmful effect of improper actions by counsel. See State v. Cooper, 227 Conn. 417, 441, 630 A.2d 1043 (1993). In each instance, we presume that the members of the jury will give conclusive weight to the instructions that they have been given. We do not ask the jury, in announcing its verdict, to attest to its reliance on the instructions. The state has cited to us no case in which reliance on express judicial instructions has not been presumed and an evidentiary foundation to establish reliance has been required.
In sum, grand jury testimony that is given without invocation of constitutional privilege, rather than compelled to be given, must be evaluated in its own context. On the present record, I am persuaded that the most significant aspect of that context for the present defendant was the order of secrecy purporting to preclude future disclosure of his testimony to the public at large in any forum, including the state’s introduction of that testimony in its case-in-chief charging him with criminal misconduct. Although the state intimates that some of the terms in that order were ill-advised and incomplete, I would hold that these flaws, if flaws they were,12 do not defeat the presumption that the defendant relied on the grand juror’s order in toto. There was no reason *226for the defendant to perceive any inconsistency between the grand juror’s instructions and those of the state’s attorney. In my view, the defendant must be presumed, under these circumstances, to have given his testimony in reliance on the instructions of the grand juror.
Because of the specific instructions contained in the order of secrecy given by the grand juror to the defendant, and because of the absence of contemporaneous objection thereto by the state, I would affirm the judgment of the trial court. Accordingly, I respectfully dissent.

 General Statutes § 53a-119 provides in relevant pari,: “A person commits larceny when, with intent to deprive another of property or to appropriate the same to himself or a third person, he wrongfully takes, obtains or withholds such property from an owner. . . .”
General Statutes § 53a-122 (a) provides in relevant part: “A person is guilty of larceny in the first degree when he commits larceny as defined in section 53a-119and. . . (4) the property is obtained by defrauding a public community, and the value of such property exceeds two thousand dollars.”
General Statutes § 53a-124 (a) provides in relevant part: “A person is guilty of larceny in the third degree when he commits larceny as defined in section 53a-119 and ... (2) the value of the property or service exceeds one thousand dollar's . . . .”


 The trial court, Kolestsky, J., ruled that the fact that the disputed evidence had been given in response to a subpoena did not, per se, provide any state or federal constitutional basis for excluding the evidence at the criminal trial.


 The defendant previously had filed a motion to suppress this testimony in its entirety because the state’s attorney, in the grand jury proceedings, allegedly had failed to give the defendant a proper warning that he was a target of the investigation. That motion was denied by the trial court, Miaño, J. The merits of the trial court’s ruling on that motion are not before us in this appeal.


 The state appealed from the judgment of the trial court to the Appellate Court, and we transferred the appeal to this court pursuant to Practice Book § 65-1 and General Statutes § 51-199 (c).


 General Statutes § 5447g (a) provides: “Within sixty days of the conclusion of the investigation, the investigatory grand jury conducting such investigation shall file its finding with the court of the judicial district designated by the Chief Court Administrator pursuant to subsection (a) of section 54-47d, and shall file a copy of its finding with the panel and with the Chief State’s Attorney or a state’s attorney if such Chief State’s Attorney or state’s attorney made application for the investigation. The stenographer shall file any record of the investigation with the court of the judicial district designated by the Chief Court Administrator pursuant to subsection (a) of section 54-47d and the panel and the Chief State’s Attorney or a state’s attorney, if such Chief State’s Attorney or state’s attorney made application for the investigation, shall have access to such record upon request made to the clerk of the court without a hearing. Such finding shall state whether or not there is probable cause to believe that a crime or crimes have been committed. Except as otherwise provided in this section, any part of the record of the investigation not disclosed with the finding pursuant to subsection (b) shall be sealed, provided any person may file an application with the panel for disclosure of any such part of the record. Upon receipt of such application, the panel shall, after notice, hold a hearing and the panel, by a majority vote, may disclose any such part of the record when such disclosure is deemed by the panel to be in the public interest, except that no part of the record shall be disclosed which contains allegations of the commission of a crime by an individual if the investigatory grand jury failed to find probable cause that such individual committed such crime unless such individual requests the release of such part of the record. Any person aggrieved by an order of the panel shall have the right to appeal such order *215by filing a petition for review with the Appellate Court within seventy-two hours from the issuance of such order.”
General Statutes § 54-47g (g) provides: “Notwithstanding the existence of an order of nondisclosure under this section, the presiding judge of the criminal session of the court of the judicial district wherein the record of the investigation has been filed, or his designee, shall grant any written request of a person accused of a crime as a result of the investigation to have access, at all reasonable times, to the record of his own testimony and to obtain a copy of such record.”


 General Statutes § 54-45a (b) provides: “The transcript of such proceedings may not be used as evidence in any proceeding against 1he accused except for the purpose of impeaching a witness, attacking the credibility of a witness or proving inconsistent statements of a witness. The transcript may also be used as evidence in a prosecution for perjury committed by a witness while giving such testimony.”


 In my mind, it is far from bizarre to envisage a legislative intent not to permit the state to rely on the most incriminating evidence of all, a defendant’s own statement, but to permit the state to search out other evidence that a defendant may be able to rebut more readily. The probative power of secondary evidence is not likely to be identical to that of direct evidence. See also General Statutes § 54-45a.
Furthermore, the legislature may have considered that a witness, fearing retribution from a third party, may consider his or her exposure to that risk to be exacerbated if his or her own testimony becomes public information.


 General Statutes (Rev. to 1993) § 54-47c provides: “(a) Any judge of the superior court, appellate court or supreme court, the chief state’s attorney or a state’s attorney may make application to a panel of judges for an investigation into the commission of a crime or crimes whenever such applicant has reasonable belief that the administration of justice requires an investigation to determine whether or not there is probable cause to believe that a crime or crimes have been committed.
“(b) Each application for an investigation into the commission of a crime or crimes shall be made in writing upon oath or affirmation to a panel of judges. Each application shall include the following information: (1) The identity of the applicant and his authority to make such application; (2) a full and complete statement of the facts and circumstances relied upon by the applicant to justify his reasonable belief that the investigation will lead to a finding of probable cause that a crime or crimes have been committed; and (3) a full and complete statement of the facts concerning all previous applications known to the applicant, made to any panel of judges, for investigation of any one or more of the same criminal offenses involving any of the same persons specified in the application, including the action taken by the panel on each such application. The panel of judges may require such additional testimony or documentary evidence in support of facts in the application as it deems necessary. Such additional testimony shall be transcribed. If the application is made by the chief state’s attorney or a state’s attorney, it shall also include a full and complete statement of facts showing that other normal investigative procedures with respect to the alleged crime have been tried and have failed or reasonably appear to be unlikely to succeed if tried or be too dangerous to employ.”
General Statutes (Rev. to 1993) § 54-47d provides: “(a) If the panel approves the application and orders an investigation into the commission of a crime or crimes, the chief court administrator shall (1) appoint an investigatory grand jury to conduct the investigation and (2) designate the court location in the judicial district where any motions to quash and any contempt proceedings shall be heard and any findings and records of the investigation shall be filed.
“(b) Each order authorizing the investigation into the commission of a crime or crimes by the panel shall specify: (1) The date of issuance of the order, (2) the period of time within which the investigation is to be conducted, provided in no event shall the investigation be longer than six months from the date the chief court administrator appoints the investigatory grand jury to conduct the investigation, unless an application for an extension of *219time is filed and granted pursuant to subsection (c) of this section, (3) the scope of the investigation, and (4) its reasons for finding that the administration of justice requires an investigation to determine whether or not there is probable cause to believe that a crime or crimes have been committed. The panel shall retain a copy of the order and the original application and shall transmit to the investigatory grand jury, appointed pursuant to subsection (a) of this section, the original order and a copy of the application filed with the panel.
“(c) The investigatory grand jury may make an application to the panel of judges for an extension of time within which to conduct its investigation or for an amendment to the scope of its investigation. The application for extension or amendment shall set forth the reasons for the necessity of such extension or amendment. No more than two extensions or amendments of an order may be granted by the issuing panel. The period of any extension shall be no longer than the panel deems necessary to achieve the purposes for which it was granted and in no event shall any extension be for a period longer than six months.”


 General Statutes § 54-47f provides: “(a) The investigatory grand jury, in conducting the investigation, may (1) seek the assistance of the Chief State’s Attorney or state’s attorney who filed the application, or his designee, (2) appoint an attorney to provide assistance if a judge of the Superior Court, Appellate Court or Supreme Court filed the application or (3) appoint any other attorney to provide assistance when necessary in the interest of justice.
“(b) The attendance of witnesses and the production of documents at such investigations may be compelled by subpoena, signed by any official authorized to issue such process.
“(c) If any witness properly summoned fails to appear or to produce any documents included in the subpoena, or if he fails to answer any proper question, the investigatory grand jury conducting the investigation may report the matter to the state’s attorney for the judicial district which has been designated in subsection (a) of section 54-47d unless such state’s attorney is the applicant or has been appointed to assist in such investigation, in which case the investigatory grand jury shall report the matter to the Chief State’s Attorney, and such state’s attorney or Chief State’s Attorney, as the case may be, may file a complaint setting forth the facts at any criminal session of the superior court in such judicial district. The court shall thereupon issue a citation to the witness to appear before the court and show cause why he should not be punished as for a contempt, and if, after hearing, the court finds that he failed to appear without due cause or failed to produce any document properly to be presented to the investigatory grand jury or failed to answer any proper question in the course of the investigation, it may punish him as it might a witness failing to appear, to produce a document properly to be considered or to answer a proper question before the court.
“(d) Witnesses may be examined by the investigatory grand jury conducting the investigation or by any attorney or attorneys appointed by such investigatory grand jury for such purpose. At the hearing, the official conducting the investigation shall inform the witness that he has the right to have counsel present and to consult with such counsel.
“(e) The official conducting the investigation shall inform any witness who is a target of the investigation that he is a target and shall advise him that he has the right under the constitution of the United States and the constitution of Connecticut not to be compelled to be a witness, or to give evidence, against himself.
*221“(f) Any attorney appointed to assist in conducting the investigation shall disclose to the investigatory grand jury any exculpatory information or material in his possession, custody or control concerning any person who is a target of the investigation.
“(g) An official stenographer of the Superior Court or his assistant, shall record any testimony taken at the investigation.”


 The defendant unsuccessfully challenged the propriety of these instructions in a motion to suppress. See footnote 3 of this opinion.


 It is notable that it was not until its reply brief in this court that the state, for the first time, raised the argument that the defendant cannot invoke the representations contained in the order of secrecy without making a factual showing of detrimental reliance. This argument was procedurally improper at that late stage in the proceedings.
I recognize that the trial court interjected the issue of the grand juror’s secrecy order into the trial court proceedings late in the trial day. The state could, however, have raised the reliance issue in appropriate postjudgment pleadings that would have alerted the defendant to provide an affidavit about his reliance, a representation that the state would have been hard put to dispute.
Whatever the procedure at trial might have been, the state had an unconstrained opportunity to raise the issue in its initial appellate brief in this court. Had the state availed itself of this opportunity, the defendant would have been in a position to respond to it fully in writing.
Despite the important public interests at stake in this litigation, I have difficulty discerning a reason why the state should not be held to our rules deploring inclusion of new arguments in reply briefs. See Williams Ford, Inc. v. Hartford Courant Co., 232 Conn. 559, 593 n.26, 657 A.2d 212 (1995). Those who represent the state in appellate proceedings are not neophytes with respect to the appellate process.


 Grand jurors conducting future investigatory grand jury proceedings would be well advised, however, to avoid the risk of misunderstanding by limiting the scope of any order of secrecy to reflect the possibility of future adversarial proceedings.